
	
		II
		109th CONGRESS
		2d Session
		S. 4072
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Ms. Landrieu (for
			 herself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To address ongoing small business and homeowner needs in
		  the Gulf Coast States impacted by Hurricane Katrina and Hurricane
		  Rita.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Back to Business and Homes
			 Act of 2006.
		2.FindingsCongress finds that—
			(1)43 percent of
			 businesses that close following a natural disaster never reopen;
			(2)an additional 29
			 percent of businesses close down permanently within 2 years of a natural
			 disaster;
			(3)Hurricane Katrina
			 struck the Gulf Coast of the United States on August 29, 2005, negatively
			 impacting small business concerns and disrupting commerce in the States of
			 Louisiana, Mississippi, and Alabama;
			(4)Hurricane Rita
			 struck the Gulf Coast of the United States on September 24, 2005, negatively
			 impacting small business concerns and disrupting commerce in the States of
			 Texas and Louisiana;
			(5)according to the
			 United States Chamber of Commerce, more than 125,000 small and medium-sized
			 businesses in the Gulf Coast were disrupted by Hurricane Katrina or Hurricane
			 Rita;
			(6)due to a slow
			 initial Federal response and the widespread devastation in the affected States,
			 businesses impacted by Hurricane Katrina are in dire need of increased access
			 to capital and technical assistance to recover and prosper; and
			(7)without the full
			 recovery and prosperity of affected businesses, the Gulf Coast, and the rest of
			 the United States, will be negatively impacted.
			3.DefinitionsIn this Act—
			(1)the term
			 Disaster Area means an area in which the President has declared a
			 major disaster in response to Hurricane Katrina of 2005 or Hurricane Rita of
			 2005;
			(2)the term
			 major disaster has the meaning given the term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122); and
			(3)the term
			 small business concern has the meaning given the term in section 3
			 of the Small Business Act (15 U.S.C. 632).
			4.Small business concern
			 recovery grants
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Commerce $100,000,000 for the Economic Development Administration of the
			 Department of Commerce to make grants to the appropriate State government
			 agencies in Louisiana, Alabama, Mississippi, and Texas, to carry out this
			 section.
			(b)Disbursement of
			 fundsThe Department of Commerce shall disburse the funds
			 authorized under subsection (a) in the most expeditious manner possible to the
			 designated States, based on—
				(1)the number of
			 small business concerns directly damaged or disrupted by Hurricane Katrina of
			 2005 or Hurricane Rita of 2005 in the State;
				(2)the number of
			 residents displaced from the State by Hurricane Katrina of 2005 or Hurricane
			 Rita of 2005;
				(3)the number of
			 jobs lost or disrupted by Hurricane Katrina of 2005 or Hurricane Rita of 2005
			 in the State;
				(4)the extent of
			 economic disruption by Hurricane Katrina of 2005 or Hurricane Rita of 2005 in
			 the State; and
				(5)the number of
			 evacuees from any other State due to Hurricane Katrina of 2005 or Hurricane
			 Rita of 2005, to whom the designated State is providing assistance.
				(c)Use of
			 funds
				(1)In
			 generalGrants awarded to a State under subsection (a) shall be
			 used by the State to provide grants, which may be made to any small business
			 concern located in a Disaster Area that was negatively impacted by Hurricane
			 Katrina of 2005 or Hurricane Rita of 2005, to assist such small business
			 concern for the purposes of—
					(A)paying
			 employees;
					(B)paying bills and
			 other existing financial obligations;
					(C)making
			 repairs;
					(D)purchasing
			 inventory;
					(E)restarting or
			 operating that business in the community in which it was conducting operations
			 prior to Hurricane Katrina of 2005 or Hurricane Rita of 2005, or to a
			 neighboring area or county or parish in a Disaster Area; or
					(F)covering
			 additional costs until that small business concern is able to obtain funding
			 through insurance claims, Federal assistance programs, or other sources.
					(2)CriteriaNotwithstanding
			 any other provision of law, in making grants under paragraph (1), a State may
			 use such criteria as the State determines appropriate, and shall not be
			 required to apply eligibility criteria for programs administered by the Federal
			 Government, including the Department of Commerce.
				(3)Administrative
			 expensesThe Department of Commerce may use not more than
			 $1,000,000 of the funds authorized under subsection (a) to administer the
			 provision of grants to the designated States under this subsection.
				5.Disaster loans
			 after Hurricane Katrina or Hurricane Rita
			(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (3) the following:
				
					(4)Disaster loans
				after Hurricane Katrina or Hurricane Rita in a disaster area
						(A)DefinitionsIn
				this paragraph—
							(i)the term
				Disaster Area means an area in which the President has declared a
				major disaster in response to Hurricane Katrina of 2005 or Hurricane Rita of
				2005; and
							(ii)the term
				qualified borrower means a person to whom the Administrator made a
				loan under this section because of Hurricane Katrina of 2005 or Hurricane Rita
				of 2005.
							(B)Deferment of
				disaster loan payments
							(i)In
				generalNotwithstanding any other provision of law, payments of
				principal and interest on a loan to a qualified borrower made before December
				31, 2006, shall be deferred, and no interest shall accrue with respect to such
				loan, during the time period described in clause (ii).
							(ii)Time
				periodThe time period for purposes of clause (i) shall be 1 year
				from the later of the date of enactment of this paragraph or the date on which
				funds are distributed under a loan described in clause (i), but may be extended
				to 2 years from such date, at the discretion of the Administrator.
							(iii)Resumption of
				paymentsAt the end of the time period described in clause (ii),
				the payment of periodic installments of principal and interest shall be
				required with respect to such loan, in the same manner and subject to the same
				terms and conditions as would otherwise be applicable to any other loan made
				under this
				subsection.
							.
			(b)Increasing
			 collateral requirements
				(1)In
			 generalNotwithstanding any
			 other provision of law, including section 7(c)(6) of the Small Business Act (15
			 U.S.C. 636(c)(6)), the Administrator may not require collateral for any covered
			 loan made by the Administrator.
				(2)DefinitionIn
			 this subsection, the term covered loan means a loan in an amount
			 of not more than $35,000 made—
					(A)under section
			 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1));
					(B)as a result of
			 Hurricane Katrina of 2005 or Hurricane Rita of 2005; and
					(C)after the date of
			 enactment of this Act.
					6.Waiver of duplication
			 of certain benefits
			(a)In
			 generalChapter 9 of title II
			 of the Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 471) is
			 amended under the heading community development fund (including transfer of
			 funds) under the heading Community Planning and
			 Development under the heading DEPARTMENT OF HOUSING AND URBAN
			 DEVELOPMENT, by inserting after Army Corps of
			 Engineers: the following: Provided further,
			 That notwithstanding the previous proviso or any other provision of law, in
			 providing assistance in the State of Louisiana, the Administrator of the Small
			 Business Administration may (in determining whether activities are reimbursable
			 under, or whether funds have been made available under, the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) using
			 amounts made available under this heading) use as the amount of a loan under
			 section 7(b) of the Small Business Act (15 U.S.C. 636(b)) the amount
			 attributable to the difference between the rate of interest on such loan and
			 the market rate at which such borrower could have borrowed such funds, over the
			 period of such loan:.
			(b)Effective date
			 and applicability
				(1)Effective
			 dateThe amendments made by
			 this section shall be deemed to have taken effect as though enacted as part of
			 the Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat.
			 418).
				(2)ApplicabilityThe
			 amendments made by this section shall apply to any application for assistance
			 under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) that is
			 submitted not later than 1 year after the date of enactment of this Act.
				
